









LETTER OF AGREEMENT
m
HomeStreet Bank



EXHIBIT 10.14




January 15, 2013


Federal Reserve Bank of San Francisco
Depository Institution Customer Support
Attn: Account Management Services, Mail Stop 556
P. 0. Box 7702
San Francisco, CA 94120-7702


RE:    HomeStreet Bank
ABA Number: 3250-8442-6


Ladies and Gentlemen:


In consideration of being able to request Advances from and incur Indebtedness
to you and in consideration of your making Advances to us we agree to the
provisions of your Operating Circular No. 10, effective October 15, 2006, as
amended and supplemented from time to time thereafter ("Circular;" capitalized
terms used but not defined herein shall have the meaning specified in the
Circular).


[Enclosed are (I) certified copies of the Certificate, (2) certified copies of
the resolutions that you requested and (3) documents(s) containing the name,
title, and signature of those persons authorized to request Advances from and to
pledge our assets to you.]


Any notices required under the Lending Agreement may be directed to the
following department(s): Treasury Department
Attn: Darrell van Amen
HomeStreet Bank
601 Union Street, Suite 2000
Seattle, WA 98101
         


HomeStreet Bank
Full Legal Name of Borrower


By: /s/ Darrell S. van Amen___
Authorized signature(s)
       


Darrell S. van Amen     _ Name(s)




EVP/Chief Investment Officer & Treasurer      Title(s)






Each Borrower should contact the Bank for instructions as to whether this
paragraph and the referenced documents, forms of which are provided as part of
this Appendix 3, must be submitted.
2     The signatory or signatories should be authorized to sign documents on
behalf of the Borrower as provided
in the Authorizing Resolutions for Borrowers required by OC-10.











--------------------------------------------------------------------------------





SCHEDULE A To Letter of Agreement


FORM OF CERTIFICATE




The undersigned, the_Chief Executive Officer_ and_Board Secretary     of
(Title)    (Title)


_HomeStreet Bank--(the "Borrower") hereby certifies, with reference to Operating
Circular
(Name of Borrower)


No. I 0, effective as of October 15, 2006, as amended or supplemented from time
to time thereafter ("OC-
10"; terms used but not defined herein have the meaning specified therein), as
agreed to by the Borrower by
Letter of Agreement dated _January _15, _2013_ to the Bank as follows:
(Date of Letter of Agreement)


(a)
attached hereto are true, correct and complete, as of the date of this
Certificate, copies of the official document that specifies the official name or
names of the Borrower in its jurisdiction of organization ("Organizational
Document").

(h)
The information listed below is true and correct as of the date of this
certificate: I.     Borrower's current mailing address is:



2.     601 Union Street, Ste.2000, Seattle, WA 98101




3.    Borrower's jurisdiction of organization is2 : Washington




4.     Borrower's Organizational number is (indicate n/a if not applicable): N/A




5.     Borrower's ABA number is : 325084426




IN WITNESS WHEREOF, the undersigned has signed this Certificate on January 16,
2013.




/s/ Mark K. Mason___
Name: Mark K. Mason
Title: Chief Executive Officer




/s/ Godfrey B. Evans____
Name: Godfrey B. Evans
Title: Board Secretary
4






________________________________
Borrowers that have previously provided the documents and information requested
in this Certificate need only certify that the previously provided documents and
information have not changed.
2     Borrowers operating under a Federal charter (e.g., national banks or
Federal savings banks or associations)
(see 12 U.S.C. §§ 22 and 1464(a), and 12 C.F.R. § 552.3), please specify the
State of the Borrower's main
office or home office.
One signatory should be someone authorized to sign documents on behalf of the
Borrower as provided in the
Authorizing Resolutions for Borrowers required by OC-10.
4     The other signatory should be in-house or outside counsel to the Borrower.





--------------------------------------------------------------------------------



FORM OF AUTHORIZING RESOLUTIONS FOR BORROWERS.
As evidenced by my signature below, I certify that the following are correct and
complete copies of the resolutions duly adopted on January 31", 2013 at a
meeting' of Board of Directors of the HomeStreet Bank ("Borrower"), a savings
bank duly established and operating under the laws of Washington, with its head
office located at 601 Union Street, Ste. 2000, Seattle, WA 98101 in accordance
with applicable law and the Borrower's chartering documents. I also certifY that
the resolutions have not been modified, remain in effect, are not in conflict
with any provisions of the Borrower's certificate of incorporation, bylaws, or
chartering and/or licensing statutes or requirements, and are reflected in the
minutes of the meeting at which these resolutions were approved:     ·


I.
RESOLVED, that the Borrower is authorized to request advance(s) from, incur
indebtedness, including overdrafts, to and pledge and grant a security interest
in the Borrower's property, whether now owned or hereafter acquired, to a
Federal Reserve Bank.



2.     RESOLVED, that the persons with the following titles: Chief Executive
Officer; President; Chief Investment Office;
or Treasurer, and each of their successors in office, any one of whom is
authorized to (I) take each of the actions listed in paragraphs (a)-(e)
immediately below and (2) send the names, titles, and signatures of individuals
authorized to take such actions in the name and on behalf of the Borrower:'


(a)     to borrow money from a Federal Reserve Bank on the terms and security
that such Federal Reserve Bank
requires;


(b)
to discount, rediscount, or sell (with or without the Borrower's agreement to
repurchase) and, for any of those purposes, to endorse and assign notes, drafts,
bills of exchange, acceptances, other bills receivable, evidences of
indebtedness, and securities, now or hereafter acquired by the Borrower;



(c)
to make, execute, and deliver any application, note, agreement, certificate,
power of attorney, and any other document that any Fede al Reserve Bank requires
in connection with any transaction authorized by this resolution;



(d)
to grant, assign, pledge, and transfer to any Federal Reserve Bank security
interests in any or all property of the Borrower, whether now owned or hereafter
acquired, and to endorse, assign, deliver, deposit, and/or pledge any of such
property to any Federal Reserve Bank as collateral to secure payment or
performance of any obligation of the Borrower to a Federal Reserve Bank; and



(e)
to do any and all other acts and things that may be necessary or incidental to
any transaction authorized by the relevant resolution, or that may be designed
or intended to carry out the purpose of such resolution.



3.
RESOLVED, that a Federal Reserve Bank making an extension of credit to the
Borrower is appointed as the Borrower's attorney-in-fact for it and in its place
and stead, to endorse, assign, transfer and sell, set over and deliver
collateral pledged to such Federal Reserve Bank, and to take any other action
deemed necessary or advisable by the

Federal Reserve Bank to exercise its rights with respect to any advance or
indebtedness owed by the Borrower, in its capacity as secured party, including
but not limited to accepting and endorsing payments on loans, preparing and/or
filing of any documents necessary to perfect, protect, preserve, or release the
interest of the Federal Reserve Bank or the Borrower in such collateral, or
compromising disputes or handling insurance issues related to such collateral.
The power of attorney is coupled with an interest and as such is irrevocable,
and full power of substitution is granted to the assignee or holder. The
Borrower ratifies any and all action authorized herein and taken by any such
Federal Reserve Bank as the Borrower's attorney-in-fact. The rights, powers, and
authority of the attorney-in-fact to perform any and all act(s) whatsoever
necessary remains in full force and effect and binds the Borrower, its legal
representatives, successors, and assigns until all indebtedness of the Borrower
to any such Federal Reserve Bank has been fully satisfied and discharged.


The language of this certification should be modified if the resolutions were
adopted by written consent or otherwise.
_____________________


2
If certain persons are authorized to undertake only some of these activities,
e.g., to borrow, but not to pledge on behalf of the Borrower, this resolution
should be split so specifically identity who is authorized to undertake which
activit(y)(ies).







--------------------------------------------------------------------------------













4.
RESOLVED, that we approve and consent to be bound by the provisions of the
Federal Reserve Bank of San Francisco's Operating Circular No 10, effective
October 15, 2006, as amended and supplemented from time to time thereafter
("OC-10").



5.
RESOLVED, that the Borrower is authorized and approved to use any record (as
such term is used in OC-10) to endorse or pledge to a Reserve Bank the notes and
other obligations offered as collateral to secure payment or performance of any
obligations of the Borrower to a Reserve Bank. The record will have the full
force and effect of a manual endorsement.



6.
RESOLVED, that these resolutions and the powers and authorizations granted or
confirmed by them continue in effect until written notice of revocation is
received by each Reserve Bank that has relied or is relying on such resolutions
and the Borrower shall continue to be bound with respect to any outstanding
obligations and pledges to any Reserve Bank at the time the notice of revocation
is received by such Reserve Bank.



7.
RESOLVED, that a duly certified copy of these resolutions be furnished to each
Reserve Bank to which the Borrower applies for an advance or has an account.



IN WITNESS WHEREOF, I have hereunto subscribed my name.




/s/ Godfrey B. Evans___
Signature of certifying official






Godfrey B. Evans, Secretary of the Board,      Name and Title/
    2/7/13    
Date     








The certifying official must be the secretary of the Borrower or another person
authorized to certify the statements in this document and, in any case, may not
be a person authorized in Paragraph 2.


